Exhibit 10.1

 



AMENDED AND RESTATED

TRUE RELIGION APPAREL, INC.

2009 EQUITY INCENTIVE PLAN

1

Purpose; Eligibility.

1.1          General Purpose. The name of the Plan is the True Religion Apparel,
Inc. 2009 Equity Incentive Plan. The purpose of the Plan is to enable the
Company and any Affiliate to obtain and retain the services of the types of
Employees, Consultants and Directors who will contribute to the Company’s long
range success and to provide incentives that are linked directly to increases in
share value which will inure to the benefit of all stockholders of the Company.

1.2          Eligible Award Recipients. The persons eligible to receive Awards
are the Employees, Consultants and Directors of the Company and its Affiliates.

1.3          Available Awards. The Plan provides a means by which eligible
recipients of Awards may be given an opportunity to benefit from increases in
value of the Common Stock through the granting of one or more of the following
Awards: (a) Incentive Stock Options, (b) Non-statutory Stock Options,
(c) Restricted Awards (Restricted Stock and Restricted Stock Units),
(d) Performance Awards and (e) Stock Appreciation Rights.

2

Definitions.

2.1          “Administrator” means the Board or the Committee appointed by the
Board in accordance with Section 3.5.

2.2          “Affiliate” means any parent corporation or subsidiary corporation
of the Company, whether now or hereafter existing, as those terms are defined in
Code Sections 424(e) and (f), respectively.

2.3          “Award” means any right granted under the Plan, including an
Incentive Stock Option, a Non-statutory Stock Option, a Restricted Award
(Restricted Stock and Restricted Stock Units), a Performance Award, and a Stock
Appreciation Right.

2.4          “Award Agreement” means a written agreement between the Company and
a holder of an Award evidencing the terms and conditions of an individual Award
grant. Each Award Agreement will be subject to the terms and conditions of the
Plan and need not be identical.

2.5          “Beneficial Owner” has the meaning assigned to such term in
Rule 13d-3 and Rule 13d-5 under the Exchange Act, except that in calculating the
beneficial ownership of any particular Person, such Person will be deemed to
have beneficial ownership of all securities that such Person has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time, the
satisfaction of performance goals, or both. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

                2.6           “Board” means the Board of Directors of the
Company.

 

 



--------------------------------------------------------------------------------


 

2.7

“Cashless Exercise” has the meaning set forth in Section 6.3.

2.8          “Change in Control” means (a) with respect to any Participant who
is a party to an employment or service agreement with the Company or any
Affiliate and such agreement provides for a definition of change in control,
solely for purposes of Award vesting or exercisability or lapsing of
restrictions on Awards, as defined therein; and (b) with respect such
Participants for all other purposes and to all other Participants for all
purposes, “Change in Control” means:

(i)        The direct or indirect sale, transfer, or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of the Company to any
Person;

(ii)       The Incumbent Directors cease for any reason to constitute a majority
of the Board;

(iii)      The adoption of a plan relating to the liquidation or dissolution of
the Company; or

(iv)      The consummation of any transaction (including, without limitation,
any merger, consolidation or exchange) the result of which is that any Person
becomes the Beneficial Owner of more than 50% of the voting power of the
Company.

The foregoing notwithstanding, a transaction will not constitute a Change in
Control if (i) its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the Persons who held the Company’s securities
immediately before such transaction; (ii) it constitutes an initial public
offering or a secondary public offering that results in any security of the
Company being listed (or approved for listing) on any securities exchange or
designated (or approved for designation) as a security on an interdealer
quotation system; or (iii) solely because 50% or more of the total voting power
of the Company’s then outstanding securities is acquired by (A) a trustee or
other fiduciary holding securities under one or more employee benefit Plans of
the Company or any Affiliate, or (B) any company that, immediately before such
acquisition, is owned directly or indirectly by the stockholders of the Company
in substantially the same proportion as their ownership of stock in the Company
immediately before such acquisition.

 

2.9

“Code” means the Internal Revenue Code of 1986, as amended.

2.10         “Committee” means a committee of one or more members of the Board
appointed by the Board to administer the Plan in accordance with Section 3.5.

 

2.11

“Common Stock” means the common stock of the Company.

 

2.12

“Company” means True Religion Apparel, Inc., a Delaware corporation.

 

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan



 

                                                                                                                                      
Page 2

 



--------------------------------------------------------------------------------

                 2.13        “Consultant” means any natural person who provides
bona fide consulting or advisory services to the Company or an Affiliate
pursuant to a written agreement, so long as such services are not in connection
with the offer or sale of securities in a capital raising transaction and do not
directly or indirectly promote or maintain a market for the Company’s
securities.

                 2.14          “Continuous Service” means that the Participant’s
service with the Company or an Affiliate, whether as an Employee, Director or
Consultant, is not interrupted or terminated. The Participant’s Continuous
Service will not be deemed to have terminated merely because of a change in the
capacity in which the Participant renders service to the Company or an Affiliate
as an Employee, Consultant or Director or a change in the entity for which the
Participant renders such service, provided that there is no interruption or
termination of the Participant’s Continuous Service. For example, a change in
status from an Employee of the Company to a Consultant of an Affiliate or a
Director will not constitute an interruption of Continuous Service. The
Administrator or its delegate, in its sole discretion, may determine whether
Continuous Service will be considered interrupted in the case of any leave of
absence approved by that party, including sick leave, military leave or any
other personal or family leave of absence.

                2.15          “Covered Employee” means an Employee who is, or
could be, a “covered employee” within the meaning of Code Section 162(m)(3) and
the regulations and interpretive guidance promulgated thereunder.

 

2.16          “Date of Grant” means, if the key terms and conditions of the
Award are communicated to the Participant within a reasonable period following
the Administrator’s action, the date on which the Administrator adopts a
resolution, or takes other appropriate action, expressly granting an Award to a
Participant that specifies the key terms and conditions of the Award and from
which the Participant begins to benefit from or be adversely affected by
subsequent changes in the Fair Market Value of the Common Stock or, if a
subsequent date is set forth in such resolution or determined by the
Administrator as the Date of Grant, then such date as is set forth in such
resolution. In any situation where the terms of the Award are subject to
negotiation with the Participant, the Date of Grant will not be earlier than the
date the key terms and conditions of the Award are communicated to the
Participant.

2.17          “Detrimental Activity” means: (a) violation of the terms of any
agreement with the Company concerning non-disclosure, confidentiality,
intellectual property, privacy or exclusivity; (b) disclosure of the Company’s
confidential information to anyone outside the Company, without prior written
authorization from the Company, or in conflict with the interests of the
Company, whether the confidential information was acquired or disclosed by the
Participant during or after employment by the Company; (c) failure or refusal to
disclose promptly or assign to the Company all right, title and interest in any
invention, work product or idea, patentable or not, made or conceived by the
Participant during employment by the Company, relating in any manner to the
interests of the Company or, the failure or refusal to do anything reasonably
necessary to enable the Company to secure a patent where appropriate in the
United States and in other countries; (d) activity that is discovered to be
grounds for or results in termination of the Participant's employment for
Misconduct; (e) any breach of a restrictive covenant contained in any employment
agreement, Award Agreement or other agreement

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 3

 



--------------------------------------------------------------------------------


between the Participant and the Company, during any period for which a
restrictive covenant prohibiting Detrimental Activity, or other similar conduct
or act, is applicable to the Participant during or after employment by the
Company; (f) any attempt directly or indirectly to induce any Employee of the
Company to be employed or perform services or acts in conflict with the
interests of the Company; (g) any attempt, in conflict with the interests of the
Company, directly or indirectly, to solicit the trade or business of any current
or prospective customer, client, supplier or partner of the Company; (h) the
conviction of, or guilty plea entered by, the Participant for any felony or a
crime involving moral turpitude whether or not connected with the Company; or(i)
the commission of any other act involving willful malfeasance or material
fiduciary breach with respect to the Company.

 

2.18

“Director” means a member of the Board.

2.19          “Disability” means the Participant’s inability to perform
substantially his or her duties to the Company or any Affiliate by reason of a
medically determinable physical or mental impairment that is expected to last
for a period of six months or longer or to result in death; provided, however,
that for purposes of determining the term of an Incentive Stock Option pursuant
to Section 6.9 hereof, the term Disability has the meaning ascribed to it under
Code Section 22(e)(3). The Administrator shall determine whether an individual
has a Disability under procedures established by the Administrator. Except in
situations where the Administrator is determining Disability within the meaning
of Code Section 22(e)(3) for purposes of the term of an Incentive Stock Option
pursuant to Section 6.9 hereof, the Administrator may rely on any determination
that a Participant is disabled for purposes of benefits under any long-term
disability plan maintained by the Company or any Affiliate in which a
Participant participates.

 

2.20

“Effective Date” has the meaning set forth in Section 15 of the Plan.

2.21          “Employee” means any person employed by the Company or an
Affiliate. Mere service as a Director or payment of a director’s fee by the
Company or an Affiliate is not sufficient to constitute “employment” by the
Company or an Affiliate.

2.22          “Established Securities Market” means a national securities
exchange that is registered under Section 6 of the Exchange Act; a foreign
national securities exchange that is officially recognized, sanctioned, or
supervised by governmental authority; and any over-the-counter market that is
reflected by the existence of an interdealer quotation system.

 

2.23

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.24

“Exercise Price” has the meaning set forth in Section 6.2 of the Plan.

2.25          “Fair Market Value” means, as of any date, the value of the Common
Stock determined using a method consistent with the definition of fair market
value found in Section 1.409A-1(b)(5)(iv) of the Treasury Regulations, and will
be determined using a method that is a presumptively reasonable valuation method
thereunder as determined below.

                             (a)       On any date on which shares of the
Company’s Common Stock are readily tradable on an Established Securities Market,
if the Common Stock is admitted to trading

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 4

 



--------------------------------------------------------------------------------

on an exchange or market for which closing prices are reported on any date, Fair
Market Value may be determined based on the last sale before or the first sale
after the Date of Grant of an Award; the closing price on the trading day before
the Date of Grant of an Award or on the Date of Grant; or may be based on an
average selling price during a specified period that is within 30 days before or
30 days after the Date of Grant of the Award, provided that the commitment to
grant an Award based on such valuation method must be irrevocable before the
beginning of the specified period, and such valuation method must be used
consistently for grants of Awards under the same and substantially similar
programs.

(b)       If the Common Stock is readily tradable on an Established Securities
Market but closing prices are not reported, Fair Market Value may be determined
based upon the average of the highest bid and lowest asked prices of the Common
Stock reported on the trading day before the Date of Grant of an Award or on the
Date of Grant; or may be based upon an average of the highest bid and lowest
asked prices during a specified period that is within 30 days before or 30 days
after the Date of Grant of the Award, provided that the commitment to grant an
Award based on such valuation method must be irrevocable before the beginning of
the specified period, and such valuation method must be used consistently for
grants of Awards under the same and substantially similar programs.

(c)       If the Common Stock is not readily tradable on an Established
Securities Market, the Administrator shall determine the Fair Market Value
through the reasonable application of a reasonable valuation method based on the
facts and circumstances as of the valuation date, including, at the election of
the Administrator, by an independent appraisal that meets the requirements of
Code Section 401(a)(28)(C) and the regulations promulgated thereunder as of a
date that is no more than 12 months before the relevant transaction to which the
valuation is applied (for example, an Option’s Date of Grant) and such
determination will be conclusive and binding on all persons.

 

2.26

“Free Standing SAR” has the meaning set forth in Section 7.3(a).

2.27          “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

2.28          “Incumbent Directors” means individuals who, on the Effective
Date, constitute the Board, provided that any individual becoming a Director
subsequent to the Effective Date whose election or nomination for election to
the Board was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
Director without objection to such nomination) will be an Incumbent Director. No
individual initially elected or nominated as a Director of the Company as a
result of an actual or threatened election contest with respect to Directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board will be an Incumbent Director.

2.29          “Insider” means an individual subject to Section 16 of the
Exchange Act and includes an Officer, a Director, or any other person who is
directly or indirectly the Beneficial

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 5

 



--------------------------------------------------------------------------------

Owner of more than 10% of any class of any equity security of the Company (other
than an exempted security) that is registered pursuant to Section 12 of the
Exchange Act.

 

2.30

“Market Stand-Off” has the meaning set forth in Section 14.

2.31          “Misconduct” means, (a) with respect to any Participant who is a
party to an employment or service agreement or employment policy manual with the
Company or any Affiliate and such agreement or policy manual provides for a
definition of misconduct, cause, or other similar conduct or act, as defined
therein; and (b) with respect to all other Participants, (i) the commission of
any act of fraud, embezzlement, breach of fiduciary duty, or dishonesty;
(ii) any unauthorized use or disclosure of confidential information or trade
secrets of the Company (or any Affiliate); or (iii) any other intentional
improper conduct adversely affecting the business or affairs of the Company (or
any Affiliate) in a material manner. The Administrator, in its absolute
discretion, shall determine the effect of all matters and questions relating to
whether a Participant has been discharged for Misconduct.

2.32          “Non-Employee Director” means a Director who is a “non-employee
director” within the meaning of Rule 16b-3.

2.33          “Non-statutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.

2.34          “Officer” means (a) before the first date upon which any security
of the Company is registered under Section 12 of the Exchange Act, any person
designated by the Company as an officer; and (b) on and after the first date
upon which any security of the Company is registered under Section 12 of the
Exchange Act, a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

2.35          “Option” means an Incentive Stock Option or a Non-statutory Stock
Option granted pursuant to the Plan.

2.36          “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an individual Option
grant. Each Option Agreement will be subject to the terms and conditions of the
Plan and need not be identical.

2.37          “Optionholder”means a person to whom an Option is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding
Option.

2.38          “Outside Director” means a Director who is an “outside director”
within the meaning of Section 162(m) of the Code and Treasury Regulations
Section 1.162-27(e)(3).

2.39          “Participant” means a person to whom an Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Award.

2.40         “Performance Award” means an Award granted pursuant to Section 7.2.

   

                 

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 6

 



--------------------------------------------------------------------------------

 

 

 

2.41       “Permitted Transferee” means (a) any spouse, parents, siblings (by
blood, marriage or adoption) or lineal descendants (by blood, marriage or
adoption) of a Participant; (b) any trust or other similar entity for the
benefit of a Participant or the Participant’s spouse, parents, siblings or
lineal descendants; provided, however, that any transfer made by a Participant
to a Permitted Transferee may only be made if the Permitted Transferee, prior to
the time of transfer of stock, agrees in writing to be bound by the terms of the
Plan and provides written notice to the Company of such transfer.

2.42          “Person” means an individual, partnership, limited liability
company, corporation, association, joint stock company, trust, joint venture,
labor organization, unincorporated organization, governmental entity or
political subdivision thereof, or any other entity, and includes a syndicate or
group as such terms are used in Section 13(d)(3) or 14(d)(2) of the Exchange
Act.

 

2.43

“Plan” means this True Religion Apparel, Inc. 2009 Equity Incentive Plan.

 

2.44

“Prior Plan” means the Company’s 2005 Stock Incentive Plan.

2.45          “Prohibited Personal Loan” means any direct or indirect extension
of credit or arrangement of an extension of credit to a Director or executive
officer (or equivalent thereof) by the Company or an Affiliate that is
prohibited by Section 402(a) of the Sarbanes-Oxley Act (codified as Section
13(k) of the Exchange Act).

2.46          “Restricted Award” means any Award granted pursuant to Section
7.1, including Restricted Stock and Restricted Stock Units.

 

2.47

“Restricted Period”has the meaning set forth in Section 7.1.

 

2.48

“Restricted Stock”has the meaning set forth in Section 7.1.

2.49          “Restricted Stock Unit”means a hypothetical Common Stock unit
having a value equal to the Fair Market Value of an identical number of shares
of Common Stock as determined in Section 7.1.

2.50          “Right of Repurchase” means the Company’s option to repurchase
unvested Common Stock acquired under the Plan upon the Participant’s termination
of Continuous Service pursuant to Section 10.5.

2.51          “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act
or any successor to Rule 16b-3, as in effect from time to time.

 

2.52

“Rule 701” means Rule 701 promulgated under the Securities Act.

 

2.53

“Securities Act” means the Securities Act of 1933, as amended.

            2.54        “Stock Appreciation Right” or “SAR” means the right
pursuant to an Award granted under Section 7.3 to receive an amount equal to the
excess, if any, of (A) the Fair Market
 
 
  

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 7

 



--------------------------------------------------------------------------------

Value, as of the date such Stock Appreciation Right or portion thereof is
surrendered, of the shares of Common Stock covered by such right or such portion
thereof, over (B) the aggregate Strike Price of such right or such portion
thereof.

 

2.55

“Stock for Stock Exchange” has the meaning set forth in Section 6.3.

2.56          “Strike Price” means the threshold value per share of Common
Stock, the excess over which will be payable upon exercise of a Stock
Appreciation Right, as determined by the Administrator pursuant to Section
7.3(d) and set forth in the Award Agreement for a Stock Appreciation Right.

2.57          “Surviving Entity” means the Company if immediately following any
merger, consolidation or similar transaction, the holders of outstanding voting
securities of the Company immediately prior to the merger or consolidation own
equity securities possessing more than 50% of the voting power of the entity
existing following the merger, consolidation or similar transaction. In all
other cases, the other entity to the transaction and not the Company will be the
Surviving Entity. In making the determination of ownership by the stockholders
of an entity immediately after the merger, consolidation or similar transaction,
equity securities that the stockholders owned immediately before the merger,
consolidation or similar transaction as stockholders of another party to the
transaction will be disregarded. Further, outstanding voting securities of an
entity will be calculated by assuming the conversion of all equity securities
convertible (immediately or at some future time whether or not contingent on the
satisfaction of performance goals) into shares entitled to vote.

 

2.58

“Tandem SAR” has the meaning set forth in Section 7.3(a).

2.59          “Ten Percent Stockholder” means a person who owns (or is deemed to
own pursuant to Section 424(d) of the Code) stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or of any
of its Affiliates.

3

Administration.

3.1          Administration by Board. The Board shall administer the Plan unless
and until the Board delegates administration to a Committee, as provided in
Section 3.5.

3.2          Powers of Administrator. The Administrator will have the power and
authority to select and grant to Participants, Awards pursuant to the terms of
the Plan.

3.3          Specific Powers. In particular, the Administrator will have the
authority (a) to construe and interpret the Plan and apply its provisions;
(b) to promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan; (c) to authorize any person to execute, on behalf of
the Company, any instrument required to carry out the purposes of the Plan; (d)
to delegate its authority to one or more Officers of the Company with respect to
Awards that do not involve Covered Employees or Insiders, provided such
delegation is pursuant to a resolution that specifies the total number of shares
of Common Stock that may be subject to Awards by such Officer and such Officer
may not make an Award to himself or herself; (e) to determine when Awards are to
be granted under the Plan; (f) from time to time to select, subject

 

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 8

 



--------------------------------------------------------------------------------

 

to the limitations set forth in the Plan, those Participants to whom Awards will
be granted; (g) to determine the number of shares of Common Stock to be made
subject to each Award; (h) to determine whether each Option is to be an
Incentive Stock Option or a Non-statutory Stock Option; (i) to prescribe the
terms and conditions of each Award, including, without limitation, the Strike
Price or Exercise Price and medium of payment, vesting provisions and Right of
Repurchase provisions, and to specify the provisions of the Award Agreement
relating to such grant or sale; (j) subject to the restrictions applicable under
Section 12.5, to amend any outstanding Awards, including for the purpose of
modifying the time or manner of vesting, the purchase price, Exercise Price or
Strike Price, or the term of any outstanding Award; provided, however, that if
any such amendment impairs a Participant’s rights or increases a Participant’s
obligations under his or her Award, such amendment will also be subject to the
Participant’s consent (for the avoidance of doubt, a cancellation of an Award
where the Participant receives a payment equal in value to the Fair Market Value
of the vested Award or, in the case of vested Options, the difference between
the Fair Market Value of the Common Stock subject to an Option and the Exercise
Price, will not constitute an impairment of the Participant’s rights that
requires consent); (k) to determine the duration and purpose of leaves of
absences that may be granted to a Participant without constituting termination
of their Continuous Service for purposes of the Plan, which periods will be no
shorter than the periods generally applicable to Employees under the Company’s
employment policies or as required under applicable law; (l) to make decisions
with respect to outstanding Awards that may become necessary upon a Change in
Control or an event that triggers capital adjustments; and (m) to exercise
discretion to make any and all other determinations that it may determine to be
necessary or advisable for administration of the Plan.

3.4        Decisions Final. All decisions made by the Administrator pursuant to
the provisions of the Plan will be final and binding on the Company and the
Participants, unless such decisions are determined by a court having
jurisdiction to be arbitrary and capricious.

3.5        The Committee.

(a)       General. The Board may delegate administration of the Plan to a
Committee or Committees of one or more members of the Board, and the term
“Committee” will apply to any person or persons to whom such authority has been
delegated. If administration is delegated to a Committee, the Committee will
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee any of
the administrative powers the Committee is authorized to exercise (and
references in the Plan to the Board or the Administrator will thereafter be to
the Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may abolish the Committee at any time and revest in
the Board the administration of the Plan. The members of the Committee will be
appointed by and serve at the pleasure of the Board. From time to time, the
Board may increase or decrease the size of the Committee, add additional members
to, remove members (with or without cause) from, appoint new members in
substitution therefor, and fill vacancies, however caused, in the Committee. The
Committee shall act pursuant to a vote of the majority of its members or, in the
case of a Committee comprised of only two members, the unanimous consent of its
members, whether present or not, or by the written consent of the majority of
its members and shall keep minutes of all of its meetings. Subject to the
limitations

 

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 9

 



--------------------------------------------------------------------------------

prescribed by the Plan and the Board, the Committee shall establish and follow
such rules and regulations for the conduct of its business as it may determine
to be advisable.

(b)       Committee Composition when Common Stock is Registered. At such time as
the Common Stock is required to be registered under Section 12 of the Exchange
Act, in the discretion of the Board, a Committee may consist solely of two or
more Non-Employee Directors who are also Outside Directors. The Board will have
discretion to determine whether or not it intends to comply with the exemption
requirements of Rule 16b-3, Code Section 162(m), or both. If, however, the Board
intends to satisfy such exemption requirements, with respect to Awards to any
Covered Employee and with respect to any Insider, the Committee shall at all
times consists solely of two or more Non-Employee Directors who are also Outside
Directors. Within the scope of such authority, the Board or the Committee may
(i) delegate to a committee of one or more members of the Board who are not
Outside Directors the authority to grant Awards to eligible persons who are
either (A) not then Covered Employees and are not expected to be Covered
Employees at the time of recognition of income resulting from such Award or
(B) not persons with respect to whom the Company wishes to comply with Code
Section 162(m) or (ii) delegate to a committee of one or more members of the
Board who are not Non-Employee Directors the authority to grant Awards to
eligible persons who are not then Insiders. Nothing herein is intended to create
an inference that an Award is not validly granted under the Plan in the event
Awards are granted under the Plan by a committee of the Board that does not at
all times consist solely of two or more Non-Employee Directors who are also
Outside Directors.

3.6        Indemnification. In addition to such other rights of indemnification
as they may have as Directors or members of the Committee, and to the extent
allowed by applicable law, the Company shall indemnify the Administrator against
the reasonable expenses, including attorney’s fees, actually incurred in
connection with any action, suit or proceeding or in connection with any appeal
therein, to which the Administrator may be party by reason of any action taken
or failure to act under or in connection with the Plan or any Award granted
under the Plan, and against all amounts paid by the Administrator in settlement
thereof (provided, however, that the settlement has been approved by the
Company, which approval shall not be unreasonably withheld) or paid by the
Administrator in satisfaction of a judgment in any such action, suit or
proceeding, except in relation to matters as to which it is adjudged in such
action, suit or proceeding that such Administrator did not act in good faith and
in a manner that such person reasonably believed to be in the best interests of
the Company, and in the case of a criminal proceeding, had no reason to believe
that the conduct complained of was lawful; provided, however, that within 60
days after institution of any such action, suit or proceeding, such
Administrator or Committee member shall, in writing, offer the Company the
opportunity at its own expense to handle and defend such action, suit or
proceeding.

4          Shares Subject to the Plan.

4.1      Share Reserve.  Subject to the provisions of Section 11.1 relating to
adjustments upon changes in Common Stock, the shares that may be issued pursuant
to Awards will consist of the Company’s authorized but unissued Common Stock,
and the maximum aggregate amount of such Common Stock that may be issued upon
exercise of all Awards under the Plan will not

 

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 10

 



--------------------------------------------------------------------------------

 
exceed 2,963,000 shares of Common Stock, all of which may be used for Incentive
Stock Options or any other Awards. Such limitation consists of the sum of
(a) 613,716shares of Common Stock available for issuance under the Prior Plan as
of the date of the stockholders’ approval of the Plan; (b) up to 1,349,284
shares of Common Stock that are issuable upon exercise of awards pursuant to the
Prior Plan or that were otherwise awarded under the Prior Plan, that on or after
the date of the stockholders’ approval of the Plan are forfeited, cancelled,
expired, unexercised, or settled in cash; and (c) an additional 1,000,000 shares
of Common Stock to be approved by the Company’s stockholders. Upon the date of
the stockholders’ approval of the Plan, no awards may be granted under the Prior
Plan.
 

4.2        Reversion of Shares to the Share Reserve. If any Award for any reason
expires or otherwise terminates, in whole or in part, the shares of Common Stock
not acquired under such Award will revert to and again become available for
issuance under the Plan. If the Company reacquires shares of Common Stock issued
under the Plan pursuant to the terms of any forfeiture provision, including the
Right of Repurchase of unvested Common Stock under Section 10.5, such shares
will again be available for purposes of the Plan. Each share of Common Stock
subject to any Award granted hereunder will be counted against the share reserve
set forth in Section 4.1 on the basis of one share for every share subject
thereto. Notwithstanding anything herein to the contrary, shares of Common Stock
used to pay the required Exercise Price or tax obligations, or shares not issued
in connection with settlement of an Option or SAR or that are used or withheld
to satisfy tax obligations of the Participant will not be available again for
other Awards under the Plan. Awards or portions thereof that are settled in cash
and not in shares of Common Stock will not be counted against the foregoing
maximum share limitations. On and after the date of the stockholders’ approval
of the Plan, any shares of Common Stock that are forfeited or cancelled, expire
unexercised, or settled in cash under the Prior Plan will be available, subject
to the limitations set forth in this Section 4.2, for issuance under the Plan.

4.3          Source of Shares. The shares of Common Stock subject to the Plan
may be authorized but unissued Common Stock or reacquired Common Stock bought on
the market, pursuant to any forfeiture provision or Right of Repurchase, or
otherwise.

5

Eligibility.

5.1        Eligibility for Specific Awards. Incentive Stock Options may be
granted only to Employees. Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants.

5.2        Ten Percent Stockholders. A Ten Percent Stockholder shall not be
granted an Incentive Stock Option unless the Exercise Price of such Option is at
least 110% of the Fair Market Value of the Common Stock at the Date of Grant and
the Option is not exercisable after the expiration of five years from the Date
of Grant.

5.3        Section 162(m) Limitation. Subject to the provisions of Section 11.1
relating to adjustments upon changes in the shares of Common Stock, no Employee
will be eligible to be granted Awards covering more than 500,000 shares in the
aggregate during any calendar year.

 

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 11

 



--------------------------------------------------------------------------------

5.4        Directors. Each Director of the Company will be eligible to receive
discretionary grants of Awards under the Plan. If the Board or the Compensation
Committee of the Board separately has adopted or in the future adopts a
compensation policy covering some or all Directors that provides for a
predetermined formula grant that specifies the type of Award, the timing of the
Date of Grant and the number of shares to be awarded under the terms of the
Plan, such formula grant will be incorporated by reference and will be
administered as if such terms were provided under the terms of the Plan without
any requirement that the Administrator separately take action to determine the
terms of such Awards.

6

Option Provisions.

Each Option will be in such form and will contain such terms and conditions as
the Administrator deems appropriate. All Options will be separately designated
Incentive Stock Options or Non-statutory Stock Options at the time of grant,
and, if certificates are issued, a separate certificate or certificates will be
issued for shares of Common Stock purchased on exercise of each type of Option.
Notwithstanding the foregoing, the Company will have no liability to any
Participant or any other person if an Option designated as an Incentive Stock
Option fails to qualify as such at any time. The provisions of separate Options
need not be identical, but each Option will include (through incorporation of
provisions hereof by reference in the Option or otherwise) the substance of each
of the following provisions:

6.1        Term. Subject to the provisions of Section 5.2 regarding Ten Percent
Stockholders, no Option will be exercisable after the expiration of 10 years
from the Date of Grant.

6.2        Exercise Price. The exercise price per share of Common Stock for each
Option (the “Exercise Price”) will not be less than 100% of the Fair Market
Value of such share on the Date of Grant; provided, however, that in the case of
an Incentive Stock Option granted to a Ten Percent Stockholder, the Exercise
Price will be no less than 110% of the Fair Market Value per share on the Date
of Grant. Notwithstanding the foregoing, an Option granted pursuant to an
assumption or substitution for another stock option in a manner satisfying the
provisions of Section 424(a) of the Code, as if the Option was a statutory stock
option, may be granted with an Exercise Price lower than the Fair Market Value
per share on the Date of Grant.

6.3        Consideration. The Optionholder shall pay the Exercise Price of
Common Stock acquired pursuant to an Option, to the extent permitted by
applicable statutes and regulations, either (a) in cash or by certified or bank
check at the time the Option is exercised, or (b) in the Administrator’s
discretion and upon such terms as the Administrator approves: (i) by delivery to
the Company of other Common Stock, duly endorsed for transfer to the Company,
with a Fair Market Value on the date of delivery equal to the Exercise Price (or
portion thereof) due for the number of shares being acquired, or by means of
attestation whereby the Participant identifies for delivery specific shares of
Common Stock held by the Participant that have a Fair Market Value on the date
of attestation equal to the Exercise Price (or portion thereof) and receives a
number of shares of Common Stock equal to the difference between the number of
shares thereby purchased and the number of identified attestation shares of
Common Stock (a “Stock for Stock Exchange”); (ii) during any period for which
the Common Stock is readily tradable on

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 12

 



--------------------------------------------------------------------------------

 

an Established Securities Market by a copy of instructions to a broker directing
such broker to sell the Common Stock for which such Option is exercised, and to
remit to the Company the aggregate Exercise Price of such Options (a “Cashless
Exercise”); (iii) in any other form of legal consideration that may be
acceptable to the Administrator, including without limitation with a
full-recourse promissory note; provided, however, if applicable law requires,
the Optionholder shall pay the par value (if any) of Common Stock, if newly
issued, in cash or cash equivalents. The interest rate payable under the terms
of the promissory note may not be less than the minimum rate (if any) required
to avoid the imputation of additional interest under the Code. Subject to the
foregoing, the Administrator (in its sole discretion) shall specify the term,
interest rate, amortization requirements (if any) and other provisions of such
note. Unless the Administrator determines otherwise, the holder shall pledge to
the Company shares of Common Stock having a Fair Market Value at least equal to
the principal amount of any such loan as security for payment of the unpaid
balance of the loan and such pledge must be evidenced by a pledge agreement, the
terms of which the Administrator shall determine, in its discretion; provided,
however, that each loan must comply with all applicable laws, regulations and
rules of the Board of Governors of the Federal Reserve System and any other
governmental agency having jurisdiction. Unless the Administrator determines
otherwise, the purchase price of Common Stock acquired pursuant to an Option
that is paid by delivery (or attestation) to the Company of other shares of
Common Stock acquired, directly or indirectly from the Company, will be paid
only by shares of Common Stock that have been held for more than six months (or
such longer or shorter period as may be required to avoid a charge to earnings
for financial accounting purposes). Notwithstanding the foregoing, during any
period for which the Company has any class of its securities listed on a
national securities exchange in the United States, has securities registered
under Section 12 of the Exchange Act, is required to file reports under Section
13(a) or 15(d) of the Exchange Act, or has a registration statement pending
under the Securities Act, an exercise with a promissory note or other
transaction by an Optionholder that involves or may involve a Prohibited
Personal Loan is prohibited with respect to any Option under the Plan. Unless
otherwise provided in the terms of an Option Agreement, payment of the Exercise
Price by a Participant who is an Officer, Director, or other Insider in the form
of a Stock for Stock Exchange is subject to pre-approval by the Administrator,
in its sole discretion. The Administrator shall document any such pre-approval
in a manner that complies with the specificity requirements of Rule 16b-3,
including the name of the Participant involved in the transaction, the nature of
the transaction, the number of shares to be acquired or disposed of by the
Participant and the material terms of the Options involved in the transaction.

6.4        Transferability of an Incentive Stock Option. An Incentive Stock
Option will not be transferable except by will or by the laws of descent and
distribution and will be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, will thereafter be entitled to exercise the Option.

6.5          Transferability of a Non-statutory Stock Option. A Non-statutory
Stock Option may, in the sole discretion of the Administrator, be transferable
to a Permitted Transferee upon written approval by the Administrator to the
extent provided in the Option Agreement. A Permitted Transferee includes: (a) a
transfer by gift or domestic relations order to a member of

 

 

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 13

 



--------------------------------------------------------------------------------

the Optionholder’s immediate family (child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships), any person sharing the
Optionholder’s household (other than a tenant or employee), a trust in which
these persons (or the Optionholder) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Optionholder) control the
management of assets, and any other entity in which these persons (or the
Optionholder) own more than 50% of the voting interests; (b) third parties
designated by the Administrator in connection with a program established and
approved by the Administrator pursuant to which Participants may receive a cash
payment or other consideration in consideration for the transfer of such
Non-statutory Stock Option; and (c) such other transferees as may be permitted
by the Administrator in its sole discretion. If the Non-statutory Stock Option
does not provide for transferability, then the Non-statutory Stock Option will
not be transferable except by will or by the laws of descent and distribution
and will be exercisable during the lifetime of the Optionholder only by the
Optionholder. Notwithstanding the foregoing, the Optionholder may, by delivering
written notice to the Company, in a form satisfactory to the Company, designate
a third party who, in the event of the death of the Optionholder, will
thereafter be entitled to exercise the Option.

6.6          Vesting Generally. The Option may, but need not, vest and therefore
become exercisable in periodic installments that may, but need not, be equal.
The Option may be subject to such other terms and conditions on the time or
times when it may be exercised (which may be based on performance or other
criteria) as the Administrator may deem appropriate. The vesting provisions of
individual Options may vary. The Administrator may, but will not be required to,
provide that no Option may be exercised for a fraction of a share of Common
Stock. The Administrator may, but will not be required to, provide for an
acceleration of vesting and exercisability in the terms of any Option Agreement
upon the occurrence of a specified event. Unless otherwise specified in the
terms of any Option Agreement, each Option granted pursuant to the terms of the
Plan will become exercisable at a rate of 25% per year over the four-year period
commencing on the Date of Grant of the Option.

6.7          Termination of Continuous Service. Unless otherwise provided in an
Option Agreement or in an employment agreement the terms of which have been
approved by the Administrator, in the event an Optionholder’s Continuous Service
terminates (other than upon the Optionholder’s death or Disability or
termination by the Company for Misconduct), the Optionholder may exercise his or
her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination) but only within such period ending on the
earlier of (a) the date three months following the termination of the
Optionholder’s Continuous Service, or (b) the expiration of the term of the
Option as set forth in the Option Agreement. If, after termination, the
Optionholder does not exercise his or her Option within the time specified in
the Option Agreement, the Option will terminate. Unless otherwise provided in an
Option Agreement or in an employment agreement the terms of which have been
approved by the Administrator, or as otherwise provided in Sections 6.8, 6.9,
and 6.10 of the Plan, outstanding Options that are not exercisable at the time
an Optionholder’s Continuous Service terminates for any reason other than for
Misconduct (including an Optionholder’s death or Disability) will be forfeited
and expire at the close of business on the date of such termination. If the
Optionholder’s Continuous Service terminates for Misconduct, all outstanding
Options (whether

 

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 14

 



--------------------------------------------------------------------------------

 

or not vested) will be forfeited and expire as of the beginning of business on
the date of such termination for Misconduct.

6.8          Extension of Termination Date. An Option Agreement may also provide
that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service for any reason (other than upon the
Optionholder’s death or Disability or termination by the Company for Misconduct)
would violate any applicable federal, state or local law, the Option will
terminate on the earlier of (a) the expiration of the term of the Option in
accordance with Section 6.1, or (b) the date that is thirty days after the
exercise of the Option would no longer violate any applicable federal, state or
local law.

6.9          Disability of Optionholder. Unless otherwise provided in an Option
Agreement or in an employment or service agreement the terms of which have been
approved by the Administrator, in the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period ending on the earlier of (a) the date 12 months following
such termination or (b) the expiration of the term of the Option as set forth in
the Option Agreement. If, after termination, the Optionholder does not exercise
his or her Option within the time specified herein, the Option will terminate.

6.10          Death of Optionholder. Unless otherwise provided in an Option
Agreement or in an employment or service agreement the terms of which have been
approved by the Administrator, in the event an Optionholder’s Continuous Service
terminates as a result of the Optionholder’s death, then the Option may be
exercised (to the extent the Optionholder was entitled to exercise such Option
as of the date of death) by the Optionholder’s estate, by a person who acquired
the right to exercise the Option by bequest or inheritance or by a person
designated to exercise the Option upon the Optionholder’s death, but only within
the period ending on the earlier of (a) the date 12 months following the date of
death or (b) the expiration of the term of such Option as set forth in the
Option Agreement. If, after death, the Option is not exercised within the time
specified herein, the Option will terminate.

6.11          Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value of Common Stock on the Date of Grant with respect to
which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and its
Affiliates) exceeds $100,000, the Options or portions thereof which exceed such
limit (according to the order in which they were granted) will be treated as
Non-statutory Stock Options.

6.12          Early Exercise. The Option may, but need not, include a provision
whereby the Optionholder may elect at any time before the Optionholder’s
Continuous Service terminates to exercise the Option as to any part or all of
the shares of Common Stock subject to the Option prior to the full vesting of
the Option. In such case, the shares of Common Stock acquired on exercise will
be subject to the vesting schedule that otherwise would apply to determine the
exercisability of the Option. Any unvested shares of Common Stock so purchased
may be subject to any other restriction the Administrator determines to be
appropriate.

 

 

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 15

 



--------------------------------------------------------------------------------

 

6.13          Transfer, Approved Leave of Absence. For purposes of Incentive
Stock Options, no termination of employment by an Employee will be deemed to
result from either (a) a transfer to the employment of the Company from an
Affiliate or from the Company to an Affiliate, or from one Affiliate to another;
or (b) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the period of such leave does not
exceed three months or, if longer, the Employee’s right to re-employment is
guaranteed either by a statute or by contract.

6.14          Disqualifying Dispositions. Any Participant who makes a
“disposition” (as defined in Section 424 of the Code) of all or any portion of
shares of Common Stock acquired upon exercise of an Incentive Stock Option
within two years from the Date of Grant of such Incentive Stock Option or within
one year after the issuance of the shares of Common Stock acquired upon exercise
of such Incentive Stock Option will be required to immediately advise the
Company in writing as to the occurrence of the sale and the price realized upon
the sale of such shares of Common Stock.

7

Provisions of Awards Other Than Options.

7.1          Restricted Awards. A Restricted Award is an Award of actual shares
of Common Stock (“Restricted Stock”) or hypothetical Common Stock units
(“Restricted Stock Units”) having a value equal to the Fair Market Value of an
identical number of shares of Common Stock, which may, but need not, provide
that such Restricted Award may not be sold, assigned, transferred or otherwise
disposed of, pledged or hypothecated as collateral for a loan or as security for
the performance of any obligation or for any other purpose for such period (the
“Restricted Period”) as the Administrator shall determine. Each Restricted Award
will be in such form and will contain such terms, conditions and Restricted
Periods as the Administrator deems appropriate, including the treatment of
dividends or dividend equivalents, as the case may be. The terms and conditions
of the Restricted Award may change from time to time, and the terms and
conditions of separate Restricted Awards need not be identical, but each
Restricted Award will include (through incorporation of provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:

(a)       Purchase Price. The purchase price of Restricted Awards, if any, will
be determined by the Administrator, and may be stated as cash, property, or
prior or future services.

(b)       Consideration. The Participant shall pay the consideration for Common
Stock acquired pursuant to the Restricted Award either: (i) in cash at the time
of purchase; or (ii) in any other form of legal consideration that may be
acceptable to the Administrator in its discretion including, without limitation,
a recourse promissory note, property or a Stock for Stock Exchange, or prior or
future services that the Administrator determines have a value at least equal to
the Fair Market Value of such Common Stock. Notwithstanding the foregoing,
during any period for which the Company has any class of its securities listed
on a national securities exchange in the United States, has securities
registered under Section 12 of the Exchange Act, is required to file reports
under Section 13(a) or 15(d) of the Exchange Act, or has a registration
statement pending under the Securities Act, payment with a promissory note or

 

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 16

 



--------------------------------------------------------------------------------

 

other transaction by a Participant that involves or may involve a Prohibited
Personal Loan is prohibited with respect to any Restricted Award under the Plan.

(c)       Vesting. The Restricted Award, and any shares of Common Stock acquired
under the Restricted Award, may, but need not, be subject to a Restricted Period
that specifies a Right of Repurchase in favor of the Company, or forfeiture
where the consideration was in the form of services, in accordance with a
vesting schedule to be determined by the Administrator. The Administrator in its
discretion may provide for an acceleration of vesting in the terms of any
Restricted Award, at any time, including in the event a Change in Control
occurs. The Administrator in its discretion may grant a Restricted Award that
is, in whole or in part, vested upon grant and not subject to a Restricted
Period. Unless otherwise specified in the terms of any Award Agreement, each
Restricted Award granted pursuant to the terms of the Plan will become
exercisable at a rate of 25% per year over the four-year period commencing on
the Date of Grant of the Restricted Award.

(d)       Termination of Participant’s Continuous Service. Unless otherwise
provided in a Restricted Award or in an employment agreement the terms of which
have been approved by the Administrator, in the event a Participant’s Continuous
Service terminates for any reason, the Company may exercise its Right of
Repurchase or otherwise reacquire, or the Participant shall forfeit the unvested
portion of a Restricted Award acquired in consideration of services, and any or
all of the shares of Common Stock held by the Participant that have not vested
as of the date of termination under the terms of the Restricted Award will be
forfeited and the Participant will have no rights with respect to the Award.

(e)       Transferability. Rights to acquire shares of Common Stock under the
Restricted Award will be transferable by the Participant only upon such terms
and conditions as are set forth in the Award Agreement, as the Administrator
shall determine in its discretion, so long as Common Stock awarded under the
Restricted Award remains subject to the terms of the Award Agreement.

(f)        Concurrent Tax Payment. The Administrator, in its sole discretion,
may (but will not be required to) provide for payment of a concurrent cash award
in an amount equal, in whole or in part, to the estimated after-tax amount
required to satisfy applicable federal, state or local tax withholding
obligations arising from the receipt and deemed vesting of Restricted Stock for
which an election under Code Section 83(b) may be required.

(g)       Lapse of Restrictions. Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Administrator (including, without limitation, the Participant’s satisfaction of
applicable tax withholding obligations attributable to the Award), the
restrictions applicable to the Restricted Award will lapse and a stock
certificate for the number of shares of Common Stock with respect to which the
restrictions have lapsed will be delivered, free of any restrictions except
those that may be imposed by law, the terms of the Plan or the terms of a
Restricted Award, to the Participant or the Participant’s beneficiary or estate,
as the case may be, unless such Restricted Award is subject to a deferral
condition that complies with Section 409A of the Code and the regulations
thereunder as may be allowed or required by the Administrator in its sole
discretion. The Company will not

 

  

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 17

 



--------------------------------------------------------------------------------

 

be required to deliver any fractional share of Common Stock but shall pay, in
lieu thereof, the Fair Market Value of such fractional share in cash to the
Participant or the Participant’s beneficiary or estate, as the case may be. With
respect only to Restricted Stock Units, unless otherwise subject to a deferral
condition that complies with Section 409A of the Code, the Common Stock
certificate will be issued and delivered and the Participant will be entitled to
the beneficial ownership rights of such Common Stock not later than (i) the
later of (A) the date that is 2½ months after the end of the Participant’s
taxable year for which the Restricted Period ends and the Restricted Stock Unit
is no longer subject to a substantial risk of forfeiture, or (B) the date that
is 2½ months after the end of the Company’s taxable year for which the
Restricted Period ends and the Restricted Stock Unit is no longer subject to a
substantial risk of forfeiture; or (ii) such earlier date as may be necessary to
avoid application of Section 409A of the Code to such Award.

                7.2          Performance Awards.

(a)       Nature of Performance Awards. A Performance Award is an Award
entitling the recipient to vest in or acquire shares of Common Stock or
hypothetical Common Stock units having a value equal to the Fair Market Value of
an identical number of shares of Common Stock that will be settled in the form
of shares of Common Stock upon the attainment of specified performance goals.
The Administrator may make Performance Awards independent of or in connection
with the granting of any other Award under the Plan. Performance Awards may be
granted under the Plan to any Participant, including those who qualify for
awards under other performance plans of the Company. The Administrator in its
sole discretion shall determine whether and to whom Performance Awards will be
made, the performance goals applicable under each Award, the periods during
which performance is to be measured, and all other limitations and conditions
applicable to the awarded shares; provided, however, that the Administrator may
rely on the performance goals and other standards applicable to other
performance plans of the Company in setting the standards for Performance Awards
under the Plan.

(b)       Performance Goals. Performance goals will be based on a
pre-established objective formula or standard that specifies the manner of
determining the number of shares of Common Stock under the Performance Award
that will be granted or will vest if the performance goal is attained. The
Administrator shall determine the performance goals before the time that 25% of
the service period has elapsed, but not later than 90 days after the
commencement of the service period to which the performance goal relates.
Performance goals may be based on one or more business criteria that apply to a
Participant, a business unit or the Company and its Affiliates. Such business
criteria include the following: revenue; sales; earnings before all or any of
interest expense, taxes, depreciation and/or amortization (“EBIT,” “EBITA,” or
“EBITDA”); operating income; operating income per share; pre-tax or after-tax
income; net cash provided by operating activities; cash available for
distribution; cash available for distribution per share; working capital and
components thereof; sales (net or gross) measured by product line, territory,
customer or customers, or other category; return on equity or average
stockholders’ equity; return on assets; return on capital; enterprise value or
economic value added; share price performance; improvements in the Company’s
attainment of expense levels; implementing or completion of critical projects;
improvement in cash-flow (before or after tax);

 

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 18

 



--------------------------------------------------------------------------------

 

net earnings; earnings per share; earnings from continuing operations; net
worth; credit rating; levels of expense, cost or liability by category,
operating unit or any other delineation; or any increase or decrease of one or
more of the foregoing over a specified period; or the occurrence of a Change in
Control. A performance goal may be measured over a performance period on a
periodic, annual, cumulative or average basis and may be established on a
corporate-wide basis or established with respect to one or more operating units,
divisions, subsidiaries, acquired businesses, minority investments, partnerships
or joint ventures. More than one performance goal may be incorporated in a
performance objective, in which case achievement with respect to each
performance goal may be assessed individually or in combination with each other.
The Administrator may, in connection with the establishment of performance goals
for a performance period, establish a matrix setting forth the relationship
between performance on two or more performance goals and the amount of the
Performance Award payable for that performance period. The level or levels of
performance specified with respect to a performance goal may be established in
absolute terms, as objectives relative to performance in prior periods, as an
objective compared to the performance of one or more comparable companies or an
index covering multiple companies, or otherwise as the Administrator may
determine. Performance goals will be objective and, if the Company is required
to be registered under Section 12 of the Exchange Act, will otherwise meet the
requirements of Section 162(m) of the Code. Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.
A Performance Award to a Participant who is a Covered Employee will (unless the
Administrator determines otherwise) provide that in the event of the
Participant’s termination of Continuous Service prior to the end of the
performance period for any reason, such Award will be payable only (i) if the
applicable performance objectives are achieved and (ii) to the extent, if any,
the Administrator shall determine. Such objective performance goals are not
required to be based on increases in a specific business criterion, but may be
based on maintaining the status quo or limiting economic losses. With respect to
Participants who are not Covered Employees, performance goals may also include
such objective or subjective performance goals as the Administrator may, from
time to time, establish.

(c)       Restrictions on Transfer. Performance Awards and all rights with
respect to such Performance Awards may not be sold, assigned, transferred,
pledged or otherwise encumbered.

(d)       Satisfaction of Performance Goals. A Participant will be entitled to
receive a stock certificate evidencing the acquisition of shares of Common Stock
under a Performance Award only upon satisfaction of all conditions specified in
the written instrument evidencing the Performance Award (or in a performance
plan adopted by the Administrator), including, without limitation, the
Participant’s satisfaction of applicable tax withholding obligations
attributable to the Award. With respect only to a Performance Award that is
denominated in hypothetical Common Stock units, the Common Stock certificate
will be issued and delivered and the Participant will be entitled to the
beneficial ownership rights of such Common Stock not later than (i) the later of
(A) the date that is 2½ months after the end of the Participant’s taxable year
for which the Administrator certifies that the Performance Award conditions have
been satisfied and the Performance Award is no longer subject to a substantial
risk of forfeiture, or (B) the date that is 2½ months after the end of the
Company’s taxable year for which the Administrator certifies that the
Performance Award conditions have been satisfied

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 19

 



--------------------------------------------------------------------------------

 

and the Performance Award is no longer subject to a substantial risk of
forfeiture; or (ii) such other date as may be necessary to avoid application of
Section 409A of the Code to such Award.

(e)       Termination. Except as may otherwise be provided by the Administrator
at any time, a Participant’s rights in all Performance Awards will automatically
terminate upon the Participant’s termination of employment (or business
relationship) with the Company and its Affiliates for any reason.

(f)        Acceleration, Waiver, Etc. Before the first date on which any class
of the Company’s common equity securities is required to be registered under
Section 12 of the Exchange Act or after such date with respect to Participants
who are not Covered Employees, at any time before the Participant’s termination
of Continuous Service by the Company and its Affiliates, the Administrator may
in its sole discretion accelerate, waive or, subject to Section 12 hereof, amend
any or all of the goals, restrictions or conditions imposed under any
Performance Award. The Administrator in its discretion may provide for an
acceleration of vesting in the terms of any Performance Award at any time,
including in the event a Change in Control occurs. Notwithstanding the
foregoing, with respect to a Covered Employee, after the first date on which any
class of the Company’s common equity securities is required to be registered
under Section 12 of the Exchange Act, no amendment or waiver of the performance
goal will be permitted, and no acceleration of payment (other than in the form
of Common Stock) will be permitted unless the performance goal has been attained
and the Award is discounted to reasonably reflect the time value of money
attributable to such acceleration.

(g)       Certification. Following the completion of each performance period,
the Administrator shall certify in writing, in accordance with the requirements
of Section 162(m) of the Code, whether the performance objectives and other
material terms of a Performance Award have been achieved or met. Unless the
Administrator determines otherwise, Performance Awards will not be settled until
the Administrator has made the certification specified under this Section
7.2(g).

                 7.3          Stock Appreciation Rights.

(a)       General. Stock Appreciation Rights may be granted either alone (“Free
Standing SARs”) or, provided the requirements of Section 7.3(b) are satisfied,
in tandem with all or part of any Option granted under the Plan (“Tandem SARs”).
In the case of a Non-statutory Stock Option, Tandem SARs may be granted either
at or after the time of the grant of such Option. In the case of an Incentive
Stock Option, Tandem SARs may be granted only at the time of the grant of the
Incentive Stock Option. 

(b)       Grant Requirements. A Stock Appreciation Right may only be granted if
it does not provide for the deferral of compensation within the meaning of
Section 409A of the Code. A Stock Appreciation Right does not provide for a
deferral of compensation if: (i) the Strike Price may never be less than the
Fair Market Value per share of Common Stock on the Date of Grant, (ii) the
compensation payable under the Stock Appreciation Right can never be greater
than the difference between the Strike Price and the Fair Market Value per share
of Common Stock on the date the Stock Appreciation Right is exercised, (iii) the
number of shares

     

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 20

 



--------------------------------------------------------------------------------

 

of Common Stock subject to the Stock Appreciation Right is fixed on the Date of
Grant of the Stock Appreciation Right, and (iv) the Stock Appreciation Right
does not include any feature for the deferral of compensation other than the
deferral of recognition of income until the exercise of the right.

(c)       Exercise and Payment. Upon delivery to the Administrator of a written
request to exercise a Stock Appreciation Right, the holder of such Stock
Appreciation Right will be entitled to receive from the Company, an amount equal
to the product of (i) the excess of the Fair Market Value, on the date of
exercise, of one share of Common Stock over the Strike Price per share specified
in such Stock Appreciation Right or its related Option; multiplied by (ii) the
number of shares for which such Stock Appreciation Right is exercised. Payment
with respect to the exercise of a Stock Appreciation Right will be paid on the
date of exercise and made in shares of Common Stock valued at Fair Market Value
on the date of exercise. Payment may be made in the form of shares of Common
Stock (with or without restrictions as to substantial risk of forfeiture and
transferability, as determined by the Administrator in its sole discretion),
cash, or a combination thereof, as determined by the Administrator in its sole
discretion.

(d)       Strike Price. The Administrator shall determine the Strike Price of a
Free Standing SAR, which may not be less than 100% of the Fair Market Value per
share of Common Stock on the Date of Grant of such Stock Appreciation Right. The
Strike Price of a Tandem SAR granted simultaneously with or subsequent to the
grant of an Option and in conjunction therewith or in the alternative thereto
will be the Exercise Price of the related Option. A Tandem SAR will be
transferable only upon the same terms and conditions as the related Option, and
will be exercisable only to the same extent as the related Option; provided,
however, that a Tandem SAR, by its terms, will be exercisable only when the Fair
Market Value per share of Common Stock subject to the Tandem SAR and related
Option exceeds the Strike Price per share thereof.

(e)       Reduction in the Underlying Option Shares. Upon any exercise of a
Stock Appreciation Right, the number of shares of Common Stock for which any
related Option will be exercisable will be reduced by the number of shares for
which the Stock Appreciation Right has been exercised. The number of shares of
Common Stock for which a Tandem SAR is exercisable will be reduced upon any
exercise of any related Option by the number of shares of Common Stock for which
such Option has been exercised.

(f)        Written Request. Unless otherwise determined by the Administrator in
its sole discretion, Stock Appreciation Rights will be settled in the form of
Common Stock. If permitted in the Award Agreement, a Participant may request
that any exercise of a Stock Appreciation Right be settled for cash, but a
Participant will not have any right to demand a cash settlement. A request for a
cash settlement may be made only by a written request filed with the Corporate
Secretary of the Company during the period beginning on the third business day
following the date of release for publication by the Company of quarterly or
annual summary statements of earnings and ending on the twelfth business day
following such date. Within 30 days of the receipt by the Company of a written
request to receive cash in full or partial settlement of a Stock Appreciation
Right or to exercise such Stock Appreciation Right for cash, the Administrator
shall, in its sole discretion, either consent to or disapprove, in whole or in
part, such written request. A written request to receive cash in full or partial
settlement of a Stock

 

  

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 21

 



--------------------------------------------------------------------------------

Appreciation Right or to exercise a Stock Appreciation Right for cash may
provide that, in the event the Administrator disapproves such written request,
such written request will be deemed to be an exercise of such Stock Appreciation
Right for shares of Common Stock.

(g)       Disapproval by Administrator. If the Administrator disapproves in
whole or in part any request by a Participant to receive cash in full or partial
settlement of a Stock Appreciation Right or to exercise such Stock Appreciation
Right for cash, such disapproval will not affect such Participant’s right to
exercise such Stock Appreciation Right at a later date, to the extent that such
Stock Appreciation Right will be otherwise exercisable, or to request a cash
form of payment at a later date, provided that a request to receive cash upon
such later exercise will be subject to the approval of the Administrator.
Additionally, such disapproval will not affect such Participant’s right to
exercise any related Option.

(h)       Restrictions on Transfer. Stock Appreciation Rights and all rights
with respect to such Awards may not be sold, assigned, transferred, pledged or
otherwise encumbered.

8

Covenants of the Company.

8.1          Availability of Shares. During the terms of the Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Awards.

8.2          Securities Law Compliance. Each Award Agreement will provide that
no shares of Common Stock may be purchased or sold thereunder unless and until
any then applicable requirements of state, federal or applicable foreign laws
and regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel. The Company shall use reasonable efforts to seek to
obtain from each regulatory commission or agency having jurisdiction over the
Plan such authority as may be required to grant Awards and to issue and sell
shares of Common Stock upon exercise of the Awards; provided, however, that this
undertaking will not require the Company to register under the Securities Act
the Plan, any Award or any Common Stock issued or issuable pursuant to any such
Award. If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority that counsel for the Company
deems necessary for the lawful issuance and sale of Common Stock under the Plan,
the Company will be relieved from any liability for failure to issue and sell
Common Stock upon exercise of such Awards unless and until such authority is
obtained.

9

Use of Proceeds from Stock.

Proceeds from the sale of Common Stock pursuant to Awards will constitute
general funds of the Company.

10            Miscellaneous.

 

                 10.1          Stockholder Rights. Except as provided in
Section 11.1 hereof or as otherwise provided in an Award Agreement, no
Participant will be deemed to be the holder of, or to have any of the rights of
a holder with respect to, any shares of Common Stock subject to an Award unless
and until the Participant has satisfied all requirements for exercise, payment,
or delivery of the Award, as applicable, pursuant to its terms, and no
adjustment will be made for dividends

 

 

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 22

 



--------------------------------------------------------------------------------

 
(ordinary or extraordinary, whether in cash, securities, or other property) or
distributions of other rights for which the record date is prior to the date of
issue of a Common Stock certificate.
 

10.2          No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed or Award granted pursuant thereto will confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Award was granted or will affect the right of
the Company or an Affiliate to terminate (a) the employment of an Employee with
or without notice and for or without Misconduct, (b) the service of a Consultant
pursuant to the terms of such Consultant’s agreement with the Company or an
Affiliate, or (c) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

10.3          Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Award, (a) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award; and (b) to give written assurances satisfactory
to the Company stating that the Participant is acquiring Common Stock subject to
the Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, will be
inoperative if (i) the issuance of the shares of Common Stock upon the exercise
or acquisition of Common Stock under the Award has been registered under a then
currently effective registration statement under the Securities Act, or (ii) as
to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.

10.4          Withholding Obligations. To the extent provided by the terms of an
Award Agreement and subject to the discretion of the Administrator, the
Participant may satisfy any federal, state or local tax withholding obligation
relating to the exercise or acquisition of Common Stock under an Award by any of
the following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (a) tendering a cash payment; (b) authorizing the Company to withhold
shares of Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award, provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law; (c)
delivering to the Company previously owned and unencumbered shares of Common
Stock or (d) by execution of a recourse promissory note by a Participant.
Notwithstanding the foregoing, during any period for which the Company has any
class of its securities listed on a national securities exchange in the United
States, has securities registered under Section 12 of the Exchange Act, is
required to file reports

 

  

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 23

 



--------------------------------------------------------------------------------

under Section 13(a) or 15(d) of the Exchange Act, or has a registration
statement pending under the Securities Act, payment of the tax withholding with
a promissory note or other transaction by a Participant that involves or may
involve a Prohibited Personal Loan is prohibited with respect to any Award.
Unless otherwise provided in the terms of an Option Agreement, payment of the
tax withholding by a Participant who is an Officer, Director, or other Insider
by delivering previously owned and unencumbered shares of Common Stock or in the
form of share withholding is subject to pre-approval by the Administrator, in
its sole discretion. The Administrator shall document any such pre-approval in a
manner that complies with the specificity requirements of Rule 16b-3, including
the name of the Participant involved in the transaction, the nature of the
transaction, the number of shares to be acquired or disposed of by the
Participant and the material terms of the Award involved in the transaction.

10.5          Right of Repurchase. Each Award Agreement may provide that,
following a termination of the Participant’s Continuous Service, the Company may
repurchase the Participant’s unvested Common Stock acquired under the Plan as
provided in this Section (the “Right of Repurchase”). The Right of Repurchase
for unvested Common Stock will be exercisable at a price equal to the lesser of
the purchase price at which such Common Stock was acquired under the Plan or the
Fair Market Value of such Common Stock (if an Award is granted solely in
consideration of past services without payment of any additional consideration,
the unvested Common Stock will be forfeited without any repurchase). The Award
Agreement may specify the period following a termination of the Participant’s
Continuous Service during which the Right of Repurchase may be exercised.

10.6          Acceleration of Exercisability and Vesting. The Administrator has
the power to accelerate the time at which an Award may first be exercised or the
time during which an Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Award stating the time at which it
may first be exercised or the time during which it will vest.

11

Adjustments upon Changes in Stock.

11.1          Capitalization Adjustments. If any change is made in the Common
Stock subject to the Plan, or subject to any Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), then the Administrator shall
proportionately adjust (a) the aggregate number of shares of Common Stock or
class of shares that may be purchased pursuant to Awards granted hereunder; (b)
the aggregate number of shares of Common Stock or class of shares that may be
purchased pursuant to Incentive Stock Options granted hereunder; (c) the number
and/or class of shares of Common Stock covered by outstanding Options and
Awards; (d) the maximum number of shares of Common Stock with respect to which
Options may be granted to any single Optionholder during any calendar year; and
(e) the Exercise Price of any Option in effect prior to such change to reflect
any increase or decrease in the number of issued shares of Common Stock or
change in the Fair Market Value of such Common Stock resulting from such
transaction; provided, however, that any fractional shares resulting from the
adjustment may be eliminated by a cash payment. The Administrator shall make
such

 

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 24

 



--------------------------------------------------------------------------------

adjustments in a manner that will provide an appropriate adjustment that neither
increases nor decreases the value of such Award as in effect immediately prior
to such corporate change, and its determination will be final, binding and
conclusive. The conversion of any securities of the Company that are by their
terms convertible will not be treated as a transaction “without receipt of
consideration” by the Company.

11.2          Dissolution or Liquidation. In the event of a dissolution or
liquidation of the Company, then, subject to Section 11.3, all outstanding
Awards will terminate immediately prior to such event.

11.3          Change in Control – Asset Sale, Merger, Consolidation or Reverse
Merger. In the event of a Change in Control, a dissolution or liquidation of the
Company, an exchange of shares, or any corporate separation or division,
including, but not limited to, a split-up, a split-off or a spin-off, or a sale,
in one or a series of related transactions, of all or substantially all of the
assets of the Company; a merger or consolidation in which the Company is not the
Surviving Entity; or a reverse merger in which the Company is the Surviving
Entity, but the shares of Common Stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise, then the Company, to the extent permitted
by applicable law, but otherwise in the sole discretion of the Administrator may
provide for: (a) the continuation of outstanding Awards by the Company (if the
Company is the Surviving Entity); (b) the assumption of the Plan and such
outstanding Awards by the Surviving Entity or its parent; (c) the substitution
by the Surviving Entity or its parent of Awards with substantially the same
terms (including an award to acquire the same consideration paid to the
stockholders in the transaction described in this Section) for such outstanding
Awards and, if appropriate, subject to the equitable adjustment provisions of
Section 11.1 hereof; (d) the cancellation of such outstanding Awards in
consideration for a payment (in the form of stock or cash) equal in value to the
Fair Market Value of vested Awards, or in the case of an Option, the difference
between the Fair Market Value and the Exercise Price for all shares of Common
Stock subject to exercise (i.e., to the extent vested) under any outstanding
Option; or (e) the cancellation of such outstanding Awards without payment of
any consideration. If such Awards would be canceled without consideration for
vested Awards, the Participant will have the right, exercisable during the later
of the 10-day period ending on the fifth day prior to such merger or
consolidation or 10 days after the Administrator provides the Award holder a
notice of cancellation, to exercise such Awards in whole or in part without
regard to any installment exercise provisions in the Option Agreement.

12            Amendment of the Plan and Awards.

 

                 12.1          Amendment of Plan. The Board at any time, and
from time to time, may amend or terminate the Plan. However, except as provided
in Section 11.1 relating to adjustments upon changes in Common Stock, no
amendment will be effective unless approved by the stockholders of the Company
to the extent stockholder approval is necessary to satisfy any applicable law or
any securities exchange listing requirements. At the time of such amendment, the
Board shall determine, upon advice from counsel, whether such amendment will be
contingent on stockholder approval.

 

 

  

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 25

 



--------------------------------------------------------------------------------

 

 

12.2          Stockholder Approval. The Board may, in its sole discretion,
submit any other amendment to the Plan for stockholder approval, including, but
not limited to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.

12.3          Contemplated Amendments. It is expressly contemplated that the
Board may amend the Plan in any respect the Board deems necessary or advisable
to provide eligible Employees with the maximum benefits provided or to be
provided under the provisions of the Code and the regulations promulgated
thereunder relating to Incentive Stock Options or to the nonqualified deferred
compensation provisions of Section 409A of the Code and to bring the Plan and
Awards granted hereunder into compliance therewith. Notwithstanding the
foregoing, neither the Board nor the Company nor any Affiliate will have any
liability to any Participant or any other Person as to (a) any tax consequences
expected, but not realized, by a Participant or any other person due to the
receipt, exercise, or settlement of any Award granted hereunder; or (b) the
failure of any Award to comply with Section 409A of the Code.

12.4          No Impairment of Rights. No amendment of the Plan may impair
rights under any Award granted before such amendment unless (a) the Company
requests the consent of the Participant and (b) the Participant consents in
writing. For the avoidance of doubt, a cancellation of an Award where the
Participant receives a payment equal in value to the Fair Market Value of the
vested Award or, in the case of vested Options, the difference between the Fair
Market Value and the Exercise Price, is not an impairment of the Participant’s
rights that requires consent of the Participant.

12.5          Amendment of Awards. The Administrator at any time, and from time
to time, may amend the terms of any one or more Awards; provided, however, that
the Administrator may not effect any amendment that would otherwise constitute
an impairment of the rights under any Award unless (a) the Company requests the
consent of the Participant and (b) the Participant consents in writing. For the
avoidance of doubt, the cancellation of a vested Award where the Participant
receives a payment equal in value to the Fair Market Value of the vested Award
or, in the case of vested Options, the difference between the Fair Market Value
of the Common Stock underlying the Option and the aggregate Exercise Price, will
not be an impairment of the Participant’s rights that requires consent of the
Participant; provided further, that without stockholder approval, except as
otherwise permitted under Section 11 of the Plan, (i) no amendment or
modification may reduce the Exercise Price of any Option or the Strike Price of
any SAR; (ii) the Committee may not cancel any outstanding Option or SAR and
replace it with a new Option or SAR, another Award or cash; and (iii) the
Committee may not take any other action that is considered a “repricing” for
purposes of the stockholder approval rules of the applicable securities exchange
or inter-dealer quotation system on which the Common Stock is listed or quoted.

13

General Provisions.

13.1          Other Compensation Arrangements. Nothing contained in the Plan
will prevent the Board from adopting other or additional compensation
arrangements, subject to

 

  

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 26

 



--------------------------------------------------------------------------------

stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.

13.2       Recapitalizations. Each Award Agreement will contain provisions
required to reflect the provisions of Section 11.1.

13.3       Delivery. Upon exercise of a right granted pursuant to an Award under
the Plan, the Company shall issue Common Stock or pay any amounts due within a
reasonable period thereafter. Subject to any statutory or regulatory obligations
the Company may otherwise have, for purposes of the Plan, 30 days will be
considered a reasonable period.

13.4       Other Provisions. The Award Agreements authorized under the Plan may
contain such other provisions not inconsistent with the Plan, including, without
limitation, restrictions upon the exercise of the Awards, as the Administrator
may deem advisable.

 

13.5

Cancellation and Rescission of Awards for Detrimental Activity.

(a)       Upon exercise, payment, or delivery pursuant to an Award, the
Administrator may require a Participant to certify in a manner acceptable to the
Company that the Participant has not engaged in any Detrimental Activity.

(b)       Unless the Award Agreement specifies otherwise, the Administrator may
cancel, rescind, suspend, withhold or otherwise limit or restrict any unexpired,
unpaid or deferred Awards at any time if the Participant engages in any
Detrimental Activity.

(c)       In the event a Participant engages in Detrimental Activity after any
exercise, payment or delivery pursuant to an Award, during any period for which
any restrictive covenant prohibiting such activity is applicable to the
Participant, such exercise, payment or delivery may be rescinded within one year
thereafter. In the event of any such rescission, the Participant shall pay to
the Company the amount of any gain realized or payment received as a result of
the exercise, payment or delivery, in such manner and on such terms and
conditions as may be required by the Company. The Company will be entitled to
set-off against the amount of any such gain any amount owed to the Participant
by the Company.

14           Market Stand-Off.

Each Option Agreement and Award Agreement will provide that, in connection with
any underwritten public offering by the Company of its equity securities, the
Participant shall agree not to sell, make any short sale of, loan, hypothecate,
pledge, grant any option for the repurchase of, transfer the economic
consequences of ownership or otherwise dispose or transfer for value or
otherwise agree to engage in any of the foregoing transactions with respect to
any Common Stock without the prior written consent of the Company or its
underwriters, for such period from and after the effective date of such
registration statement as may be requested by the Company or such underwriters
(the “Market Stand-Off”). In order to enforce the Market Stand-Off, the Company
may impose stop-transfer instructions with respect to the shares of Common Stock
acquired under the Plan until the end of the applicable stand-off period. If
there is any change in the number of outstanding shares of Common Stock by
reason of a stock split, reverse stock

 

  

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 27

 



--------------------------------------------------------------------------------

split, stock dividend, recapitalization, combination, reclassification,
dissolution or liquidation of the Company, any corporate separation or division
(including, but not limited to, a split-up, a split-off or a spin-off), a merger
or consolidation; a reverse merger or similar transaction, then any new,
substituted or additional securities that are by reason of such transaction
distributed with respect to any shares of Common Stock subject to the Market
Stand-Off, or into which such shares of Common Stock thereby become convertible,
will immediately be subject to the Market Stand-Off.

15

Effective Date of Plan.

The Plan is effective as of April 7, 2009, the date on which the Board adopted
the Plan (the “Effective Date”). No Award granted on or after the Effective Date
may be exercised (or, in the case of a stock Award, may be granted) unless and
until the Plan has been approved by the stockholders of the Company, which
approval must be within 12 months before or after the date the Plan is adopted
by the Board.

16

Termination or Suspension of the Plan.

The Plan will terminate automatically on the day before the 10th anniversary of
the Effective Date. No Award may be granted pursuant to the Plan after such
date, but Awards theretofore granted may extend beyond that date. The Board may
suspend or terminate the Plan at any earlier date pursuant to Section 12.1
hereof. No Awards may be granted under the Plan while the Plan is suspended or
after it is terminated.

17

Choice of Law.

The law of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of the Plan, without regard to such
state’s conflict of law rules.

18

Limitation on Liability.

The Company and any Affiliate that is in existence or that hereinafter comes
into existence will have no liability to any Participant or any other person as
to (a) the non-issuance or sale of shares of Common Stock as to which the
Company has been unable to obtain from any regulatory body having jurisdiction
the authority deemed by counsel to the Company necessary to the lawful issuance
and sale of any shares hereunder; (b) any tax consequences expected, but not
realized, by a Participant or any other person due to the receipt, exercise, or
settlement of any Award granted hereunder; (c) the failure of any Award that is
determined to constitute “nonqualified deferred compensation” to comply with
Section 409A of the Code and the regulations thereunder.

19

Execution.

To record the adoption of the Plan by the Board, the Company has caused its
authorized officer to execute the Plan as of the date specified below.

Signature page follows

 

 

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 28

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, upon authorization of the Board, the undersigned has
executed the Amended and Restated True Religion Apparel, Inc. 2009 Equity
Incentive Plan, effective as of the Effective Date, on the date opposite his or
her signature.

 

TRUE RELIGION APPAREL, INC.

 

Dated: May 18, 2009

By:        /s/ Peter F. Collins                                          
             
Name:   Peter F. Collins
Its:        Chief Financial Officer

 

 

Amended and Restated True Religion Apparel, Inc.
2009 Equity Incentive Plan

 

Page 29

 



 